Citation Nr: 0608813	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-14 460	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral knee 
disorder.  

2.  Entitlement to service connection for bilateral knee 
disorder.  

3.  Entitlement to service connection for a claimed bilateral 
hand disorder.  

4.  Entitlement to service connection for a claimed low back 
disorder.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected tinnitus.  

6.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in July 1999, December 2002, 
January 2003 and April 2005.  

In its December 2002 rating decision, the RO assigned a 10 
percent disability rating for the service-connected, 
effective on August 3, 1998.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, 19 
Vet. App. 63 (2005), that reversed a Board decision which had 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  

The VA Secretary has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

The issue of a total compensation rating based on individual 
unemployability is dependent, in part, on the outcome of the 
appeal with respect to an increased rating for tinnitus.  As 
such, the increased rating issue must be resolved prior to 
consideration of the claim for a total compensation rating.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, this issue must also held, pending resolution of 
the appeal in Smith.  

The issue of an initial rating in excess of 50 percent for 
the service-connected PTSD is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  

In January 2006, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.  



FINDINGS OF FACT

1.  In September 1950, the Board denied the veteran's claim 
of service connection for rheumatoid arthritis of the knees.  

2.  The evidence associated with the record since the Board's 
September 1950 decision is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it has to be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran currently is shown as likely as not to have 
arthritis of each knee that had its clinical onset during his 
period service in World War II.  

4.  The veteran did not manifest a hand disorder in service 
or for many years thereafter.  

5.  The currently demonstrated bilateral hand condition is 
not shown to be due to any event or incident of the veteran's 
period of active service.  

6.  The veteran currently is shown to have arthritis of the 
low back that as likely as not is due to the arthritis of the 
knees for which he is now service connected.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for bilateral knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by arthritis of the knees is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

4.  The veteran is not shown to have a disability of either 
hand that is due to disease or injury that was incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

5.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by arthritis is proximately 
due to or the result of the now service-connected bilateral 
knee condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether the VA has met its statutory duty to 
assist the veteran in the development of his claims of 
entitlement to service connection for disability of the 
knees, hands, and/or low back.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in September 2002 and February 2003, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, the evidence had to 
show the following:  1) that the veteran had had an injury in 
military service or that he had a disease that began in or 
was made worse by military service; or that there was an 
event in service which caused injury or disease; 2) that the 
veteran had current physical or mental disability; and 3) 
that there was a relationship between the current disability 
and an injury, disease, or event in service.  

With respect to the veteran's request to reopen his claim of 
entitlement to service connection for knee disability, the RO 
informed the veteran that he would have to submit new and 
material evidence to support his request.  The RO then 
explained the meanings of the terms "new" and "material".  

With respect to the claim that his low back disability was 
due to his knee problems, the RO noted that service 
connection could be established on a secondary basis if the 
evidence showed current disability or the symptoms of current 
disability and a relationship between that disability and a 
disability for which service connection had already been 
established.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that the VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish 
the VA any other information or evidence in the veteran's 
possession that pertained to his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of entitlement to service connection for knee disability was 
not sent to the veteran until well after the unfavorable 
rating decision in July 1999.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statements of the Case (SOC's) issued in March 
2000 and June 2005 and the Supplemental Statements of the 
Case (SSOC), issued in October 2004, notified the veteran and 
his representative of the evidence needed to establish the 
benefits sought.  Indeed, the SSOC issued in October 2004 and 
the SOC issued in June 2005, set forth the relevant text of 
38 C.F.R. § 3.159.  

The SOC's and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with the claims of entitlement to 
service connection for bilateral knee disability, bilateral 
hand disability, and low back disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where, as here, a veteran who served for ninety (90) days or 
more during a period of war develops certain chronic 
conditions, such as arthritis, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  


A.  The Knees

A careful review of the record discloses that this is not the 
veteran's first claim of service connection for bilateral 
knee disability.  In September 1950, the Board denied the 
veteran's claim of service connection for rheumatoid 
arthritis of the knees.  

The relevant evidence on file at that time showed that in 
service in June 1943, the veteran had been treated for 
bursitis of the left knee.  

Although the Board acknowledged that the veteran had been 
treated for arthritis of the knees, it noted that such 
disability had not been clinically reported until more than 
one year after service.  Therefore, the Board denied service 
connection for disability of either knee on a direct and 
presumptive basis.  

The veteran was notified of that decision but did not request 
reconsideration by the Board.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 4004(b) (1946).  

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is received or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  

Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  

However, such changes were only effective for claims filed on 
or after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The relevant evidence added to the record since the Board's 
September 1950 decision includes a June 1999 report from two 
physicians dated in October and November 2002.  They indicate 
that the veteran has arthritis in his knees, and both suggest 
a relationship between that disability and service.  

Such evidence is new in the sense that it was not previously 
before VA decision makers.  It is also material in that it 
suggests a relationship between the veteran's current knee 
problems and service.  

It is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the additional 
evidence is sufficient to reopen the claim.  

A de novo review of the record shows that the service medical 
records are negative for any complaints or clinical findings 
of right knee disability.  The service medical records do 
show that in June 1943, the veteran was treated for bursitis 
of the left knee.  There were no further complaints or 
clinical findings of left knee disability of any kind during 
the remaining two and a half years or service, and none were 
noted on the report of the veteran's service separation 
examination.  

A right knee disability, diagnosed as severe, acute, non-
suppurative arthritis, was not reported until August 1947, 
when the veteran was treated it.  Dr. C. stated that, 
according to the veteran's history, such condition was 
service connected; the foregoing service records do not 
support that conclusion.  

Moreover, during an orthopedic examination, performed for VA 
in November 1947, there were no findings of arthritis.  
Although the veteran complained primarily of left knee pain 
and stiffness dating back to 1943, the examination was 
negative for any objective findings, and the diagnosis was 
that of left knee arthralgia, bursitis from history.  

In January 1948 and March 1950, the veteran was admitted to a 
U.S. Naval Hospital with complaints of pain in multiple 
joints, including his knees.  He stated that he had 
experienced such episodes intermittently since 1943.  

While X-ray studies of the knees failed to reveal any bone or 
joint disease, the sedimentation rate in March 1950 was as 
high as 25 mm in one hour during the earlier part of his 
hospitalization and 2 mm per hour during the latter part of 
his hospitalization.  

In any event, the examiners stated concluded that the veteran 
had rheumatoid arthritis in both knees or at least subsiding 
rheumatoid arthritis.  

In February 1948, a former fellow service member reported 
that, in service, the veteran occasionally suffered from an 
arthritic condition in his legs.  Mr. B. noted that the 
veteran received treatment for those problems during sick 
call.  

In 1975, the veteran began to receive treatment from R. P. 
S., M.D. for pain in multiple joints, including his knees.  

Although Dr. S. suggested a relationship between the 
veteran's current knee problems and service, he acknowledged 
that such a relationship is based on history reported by the 
veteran.  

In October 2003, the veteran underwent a VA examination 
specifically to determine the etiology of the claimed 
bilateral knee disability.  The veteran reported that, in 
1943, he had been hit in the left knee by a shell which had 
been ejected from a large naval gun which he had been firing.  
He stated that his left knee problems had been present since 
that injury.  

Following a review of the claims folder, an interview with 
the veteran, and a physical examination, the examiner did not 
report any disability in either knee.   Not only did he note 
normal X-ray studies of both knees, he concluded that the 
veteran's left knee trauma in service appeared to have healed 
without significant sequelae.  

In this regard, the Board must emphasize that after injuring 
his knee in service in June 1943, the veteran continued to 
service for over two and a half years without evidence of 
residual left knee disability.  

There is evidence of arthritis of the knees on several 
medical reports, dating from July 1947 to March 1950, and the 
evidence tends to show continuing symptomatology between 1950 
and 1975.  

Moreover, the evidence is in relative equipoise in showing 
the veteran has bilateral knee arthritis that had its 
clinical onset during his period of active service.  By 
extending the benefit of the doubt to the veteran, service 
connection for bilateral knee arthritis is warranted.  

In arriving at this decision, the Board has carefully 
considered and relied on the assertions set forth by the 
veteran and by former fellow servicemen who have submitted 
statements on his behalf.  As laymen, however, they are 
qualified to report on matters which are capable of lay 
observation.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, their opinions can 
be considered competent evidence of service connection in 
this case.  


B.  The Hands

A further review of the record is negative for any complaints 
or clinical findings of hand disability in service.  

Such complaints were not recorded until the veteran 
hospitalized in March 1950.  It was noted that, in October 
1947, he had experienced swelling of the right hand after 
exercising with a punching bag.  

It was also noted that he had a crooked right little finger 
associated with his attacks of joint pain.  Despite those 
complaints, however, arthritis of the hands was not verified 
until many years later.  

In June 1999, Dr. S. reported that he had treated the veteran 
since 1975 and that the veteran had experienced arthritic 
discomfort as late as May 1999.  However, arthritis of the 
hands was not verified until July 2000 when it was shown on 
X-ray studies taken by VA.  Such X-ray studies showed 
generally moderate arthritis of the right middle and index 
fingers and left index finger.  

Although Dr. S. suggests a relationship between the veteran's 
service and the current diagnosis of arthritis of the hands, 
it must be emphasized that his suggestion is based on history 
reported by the veteran.  

Indeed, there is no competent evidence of record that such 
disability was present in service or until many years 
thereafter, and the preponderance of the evidence is against 
a finding of a nexus to any event or incident of the 
veteran's period of active service.  

Accordingly, service connection for the claimed hand disorder 
is not warranted.  


C.  The Low Back

A careful review of the record shows that the service medical 
records are negative for any complaints or clinical findings 
of low back disorder in service.  

Although the veteran complained of low back pain when he was 
hospitalized in March 1950, changes attributable to 
degenerative disc disease and joint disease were not 
clinically reported until 2002.  

The primary thrust of the veteran's contentions is that his 
low back disability is the result of an altered gait caused 
by his bilateral knee pain.  

Service connection may, in fact, be granted when the evidence 
shows that a particular disability is proximately due to or 
chronically worsened by a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In support of his contentions, the veteran submitted medical 
statement in December 2002.  It states that the veteran's 
lumbar syndrome is due to the veteran's left knee disability, 
Dr. L'E.'s opinion.  

Therefore, as such, it provides a basis for concluding that 
the veteran has arthritis of the low back that as likely as 
not is due to the now service-connected bilateral knee 
disability.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted.  



ORDER

New and material evidence having been submitted, the claim of 
service connection for bilateral knee disorder is reopened.  

Service connection for bilateral knee arthritis is granted.  

Service connection for a bilateral hand disorder is denied.  

Secondary service connection for low back arthritis is 
granted.  




REMAND

By a rating action in January 2003, the RO granted the 
veteran's claim of service connection for PTSD and assigned a 
30 percent rating effective on October 4, 2002.  The veteran 
disagreed with that percentage rating and perfected an appeal 
to the Board.  

By a rating action in April 2004, the RO assigned a higher 
rating of 50 percent for the service-connected PTSD; however, 
it retained the effective date of October 4, 2002.  

Where, as here, an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

To date, the VA has not provided the veteran with a letter 
informing him of the VA's statutory duty to assist him in the 
development of his claim of entitlement to an increased 
rating for PTSD.  

Accordingly, that portion of the appeal is remanded to the RO 
for the following actions:  

1.  The RO should take appropriate steps 
to send the veteran a letter informing 
him of the VA's statutory duty to assist 
him in the development of his claim of 
entitlement to an initial rating in 
excess of 50 percent for his service-
connected PTSD.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  

In particular, ensure that the following 
actions have been performed:  (1) inform 
the veteran of the information and 
evidence not of record that is necessary 
to substantiate each of his specific 
claims; (2) inform the veteran about the 
information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence that 
he is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to any of his claims, or 
something to the effect that the veteran 
should give the VA everything it has 
pertaining to his claim.  

2.  When the actions requested in 
paragraph 1 have been completed, the RO 
should schedule the veteran for a VA 
examination to evaluate the current 
severity of the service-connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
connection with the evaluation.  

3.  Then, the RO should undertake to  
readjudicate the issue of an initial 
rating in excess of 50 percent for the 
service-connected PTSD.  In so doing, 
consider the potential for staged ratings 
noted in Fenderson.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


